Citation Nr: 0812917	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-25 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for left ankle 
osteoarthritis.  


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1954 until 
August 1958.  He had subsequent service in the Air Force 
reserve, until discharged in August 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of a 
new diagnosis for a new claim.  As such, the current claim 
will be considered on the basis of new and material evidence 
and not as a separate and distinct claim.  


FINDINGS OF FACT

1.  In a February 1998 decision, the Board denied service 
connection for left ankle fracture residuals, following the 
appeal of a May 1995 rating decision denying service 
connection for left ankle osteoarthritis.  

2.  The evidence associated with the claims file since the 
February 1998 final denial does not relate to an 
unestablished fact necessary to substantiate the claim for 
left ankle osteoarthritis.  


CONCLUSIONS OF LAW

1.  The Board's February 1998 decision is final. 38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the February 1998 Board decision 
is not new and material; the claim of entitlement to service 
connection for left ankle osteoarthritis is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was provided in June 2006 and the claim was 
subsequently readjudicated.  Thus, the veteran has not been 
prejudiced from the untimely notice.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in September 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

When, through no fault of the veteran, records under the 
control of the Government are unavailable, VA's duty then 
requires that VA advise the veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  VA did advised the veteran of the 
opportunity to support his claim with alternate forms of 
evidence, such as a "buddy"  statement or a statement from 
a doctor, in the September 2004 notice letter, and the 
veteran demonstrated an understanding of his ability to 
submit alternate forms of evidence by submitting additional 
statements from friends regarding his claim.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements from 
friends and personal statements regarding his claimed 
disorder.  

In the absence of new and material evidence submitted by the 
claimant, the duty to assist and provide a VA examination is 
not triggered. See 38 U.S.C. § 5103A; Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed.Cir. 2003) (Holding that in the absence of new and 
material evidence, VA was not required to provide assistance 
to a claimant, including affording him a VA examination). 

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for left ankle osteoarthritis.  A review 
of the record indicates that the veteran was previously 
denied service connection for left ankle osteoarthritis in a 
May 1995 rating decision.  The veteran appealed the May 1995 
rating decision to the Board, which denied service connection 
for left ankle fracture residuals in February 1998.  

The Board denied the veteran's claim for service connection 
on February 25, 1998.  
The Board's decision is final and was based on the entire 
record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104.  

A May 1996 rating decision also denied service connection for 
a fracture of the left ankle.  A claim to reopen was denied 
in May 2005, based on no new and material evidence adequate 
to reopen.  Currently, the veteran is appealing a February 
2005 rating decision that confirmed and continued the denial 
of left ankle osteoarthritis.  

The RO appears to have reopened the veteran's claim, in a 
June 2006 Statement of the Case, and proceeded to deny the 
claim on its merits.   However, the question of whether new 
and material evidence has been received to reopen a claim 
must be addressed by the Board regardless any RO action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the February 1998 Board 
denial consisted of incomplete service medical records, due 
to a fire-related loss of records, that did not indicate any 
complaints of or treatment for a left ankle disorder; a March 
1987 medical record by Dr. J.G. reporting treatment of a 
work-related left ankle injury, after the veteran jumped from 
a truck at work, and a x-ray of the left ankle showing 
degenerative changes at the tip of the medial and lateral 
malleolus, possibly due to old healing fractures; a September 
1993 letter from Dr. V.M. reporting that the veteran has 
osteoarthritis of the left ankle; a November 1994 lay 
statement from the veteran's aunt indicating her knowledge of 
an in-service ankle injury, which specifically recounted that 
the veteran had to wear a cast in service; and the veteran's 
testimony from a RO hearing, in which he reported injuring 
his ankle in service.

The final, February 1998 Board denial found that there was an 
absence of any medical evidence attributing the veteran's 
left ankle problems to an in-service trauma, and that his 
diagnosed ankle disorder was not attributable to any incident 
of injury or disease incurred during active duty service.  

Subsequent to the Board denial, the veteran submitted private 
medical records, which generally reported complaints of neck 
pain, headaches, psychological treatment and pain management, 
and asbestosis.  Social Security records have also been 
associated with the claims file.  There were also more recent 
VA medical records demonstrating that the veteran currently 
suffers from left ankle degenerative arthritis.  However, 
none of these medical records provided a medical nexus 
opinion relating the etiology of the veteran's left ankle 
disorder with service.

In his attempt to reopen the claim, the veteran has filed 
additional lay statements from acquaintances indicating that 
he currently has an ankle disorder.  The Board particularly 
notes the statement from his friend, Mr. W.G.C., dated in 
August 2004.  Mr. W.G.C. reported that he served with the 
veteran and that he recalled that he had a cast on his foot 
and crutches at some point during their service together.  

Although the evidence submitted since the February 1998 Board 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the veteran's left ankle disorder to his active service, 
which was essentially the basis of his previous Board denial.  
The newly submitted medical evidence only demonstrates what 
was previously known, that the veteran had an ankle injury in 
service, as previously supported by his aunt's lay statement, 
and that he currently has a left ankle disorder.  
Additionally, the new lay evidence associated with the claim 
attesting to the veteran's current left ankle disorder is 
redundant of earlier evidence indicating that the veteran has 
a left ankle disorder and that he had an ankle injury in 
service.  Specifically, while the new evidence includes a 
claimed eyewitness stating he saw the veteran with a cast in 
service, there was already competent lay evidence relating 
this information prior to the Board's 1998 denial.  Indeed, 
the Board's 1998 denial did not turn on whether or not the 
veteran actually incurred a left ankle injury in service.  
Rather, the Board reasoned that there was insufficient 
medical evidence linking the veteran's left ankle disability, 
first diagnosed some 30 years after service, to any disease 
or injury that might have been incurred during service.  

The evidence received since the February 1998 Board denial 
does not contain credible medical evidence indicting that the 
veteran has a left ankle disorder related to service.  
Therefore, the additional evidence received is not 
"material" since it does not relate to an unestablished 
fact necessary to substantiate the claim, specifically that 
the veteran's claimed left ankle disorder is related to 
service, and does not raise a reasonable possibility of 
substantiating the claim. Accordingly, the Board finds that 
the claim for service connection may not be reopened. 


ORDER

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for left ankle osteoarthritis is denied.  



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


